
	

113 S2426 IS: Correctional Officer Self-Protection Act of 2014
U.S. Senate
2014-06-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2426
		IN THE SENATE OF THE UNITED STATES
		
			June 4, 2014
			Mr. Toomey (for himself and Mr. Manchin) introduced the following bill; which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To amend title 18, United States Code, to require that the Director of the Bureau of Prisons ensure
			 that each chief executive officer of a Federal penal or correctional
			 institution provides a secure storage area located outside of the secure
			 perimeter of the Federal penal or correctional institution for firearms
			 carried by certain employees of the Bureau of Prisons, and for other
			 purposes.
	
	
		
			1.
			Short title
			This Act may be cited as the
			 Correctional Officer Self-Protection Act of 2014.
		
			2.
			FindingsCongress finds that—
			
				(1)
				the Law Enforcement Officers Safety Act of 2004 (Public Law 108–277; 118 Stat. 865) gives certain
			 law
			 enforcement
			 officers, including certain correctional officers of the Bureau of
			 Prisons, the right to carry
			 a
			 concealed firearm in all 50 States for self-protection;
			
				(2)
				the purpose of that Act is to allow certain law enforcement officers to protect themselves while
			 off
			 duty;
			
				(3)
				correctional officers of the Bureau of Prisons have been the targets of assaults and murders while
			 off
			 duty; and
			
				(4)
				while that Act allows certain law enforcement officers to protect themselves off duty, the Director
			 of the Bureau of Prisons allows correctional officers of the Bureau of
			 Prisons to
			 securely store personal firearms at only 33 Federal penal and correctional
			 institutions while at work.
			
			3.
			Secure firearms
			 storage
			
				(a)
				In
			 general
				Chapter 303 of title 18, United States Code, is amended
			 by adding at the end the following:
				
					
						4049.
						Secure
				firearms storage(a)Definitions
							In this section—(1)the term employee means a qualified law enforcement officer employed by the Bureau of Prisons; and(2)the terms firearm and qualified law enforcement officer have the meanings given those terms under section 926B.(b)Secure firearms storageThe Director of the Bureau of Prisons shall ensure that each chief executive officer of a Federal
			 penal or correctional institution—(1)(A)provides a secure storage area located outside of the secure perimeter of the institution for
			 employees to store firearms; or(B)allows employees to store firearms in a
				vehicle lockbox approved by the Director of the Bureau of Prisons;
			 and(2)notwithstanding any other provision of law (including regulations), allows employees to carry
			 concealed firearms on the premises outside of the secure perimeter of	the
			 institution..
			
				(b)
				Technical and conforming amendment
				The table of sections for chapter 303
			 of title 18, United States Code, is amended by adding at the end the
			 following:
				
					
						4049. Secure firearms storage.
					
					.
			
